IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-80,249-01



EX PARTE FRED STEWART, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 912682
IN THE 167TH JUDICIAL DISTRICT COURT TRAVIS COUNTY


 Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and was sentenced to twenty years' imprisonment.  No direct appeal was taken.
 Applicant's claim for pre-sentence jail time credit is dismissed.  See Ex parte Florence, 319
S.W.3d 695 (Tex. Crim. App. 2010); Ex Parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief on all of Applicant's other claims.
Filed: October 23, 2013
Do not publish